DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Amendment/Comment
The title of the invention has been amended by the Applicant in the response filed on July 18, 2022 and read as follows “ELECTRICAL PROTECTION SYSTEM FOR DETECTION AND ISOLATION OF FAULTS IN POWER DISTRIBUTION USING SYNCHRONIZED VOLTAGE MEASUREMENTS AND A METHOD OF ITS APPLICATION”. The new title is indicative of the invention to which the claims are directed. This new title of the invention is acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be apprised by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

With regard to claim 1, includes the limitations “a first electrical quantity measuring means coupled to the first relay for measuring a first electrical quantity value at one of the first busbar and at least one powerline; a second electrical quantity measuring means coupled to the second relay for measuring a first electrical quantity value at one of the second busbar and at least one powerline” which has been interpreted under 35 U.S.C. 112(f) because it uses use a generic placeholder “means” coupled with functional language “for measuring a first electrical quantity value at one of the first busbar and at least one powerline” and “for measuring a first electrical quantity value at one of the second busbar and at least one powerline” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification (paragraph [0015], lines 1-5, see also claims 9 and 10) for the 35 U.S.C. 112(f) limitation: “The measuring means may, preferably, be in a form of phasor measurement device, for example, a voltage phasor measurement device. The voltage phasor measurement device may form an integral part of the relay”. 
Therefore, the first electrical quantity measuring means and the second electrical quantity measuring means have been interpreted as a phasor measurement device/voltage phasor measurement device.

With regard to claim 19, includes the limitations “a first electrical quantity measuring means coupled to the first relay for measuring a first electrical quantity value at one of the first busbar and at least one powerline; a second electrical quantity measuring means coupled to the second relay for measuring a first electrical quantity value at one of the second busbar and at least one powerline” which has been interpreted under 35 U.S.C. 112(f) because it uses use a generic placeholder “means” coupled with functional language “for measuring a first electrical quantity value at one of the first busbar and at least one powerline” and “for measuring a first electrical quantity value at one of the second busbar and at least one powerline” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification (paragraph [0015], lines 1-5, see also claim 27) for the 35 U.S.C. 112(f) limitation: “The measuring means may, preferably, be in a form of phasor measurement device, for example, a voltage phasor measurement device. The voltage phasor measurement device may form an integral part of the relay”. 
Therefore, the first electrical quantity measuring means and the second electrical quantity measuring means have been interpreted as a phasor measurement device/voltage phasor measurement device.

Allowable Subject Matter
Claims 1, 3 – 19, and 21 – 34 are allowed.

Applicant has amended independent claims 1, 19, and 34 in response to the office action mailed on December 23, 2020.  The amendment and arguments found on pages 11 - 17 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  
The following is an examiner's statement of reasons for allowance: 

With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “a calculation module for calculating fault signature values at the first busbar and second busbar when the first electrical quantity value is different from the second electrical quantity value; the comparison module further being operable to determine whether or not the calculated fault signature values match with pre-defined threshold fault signatures; wherein, when the calculated signature values collected by the first relay are more or less than the predefined threshold fault signature, the first relay transmits a trip request signal/message to the second relay; and upon receiving the trip request signal, the second relay confirms whether or not the calculated signature values at the second busbar are more or less than the predefined threshold signature value at the second busbar, and accordingly transmits a confirmation or deny signal to the first relay to either open the first circuit breaker or keep the first circuit breaker closed.”
Claim(s) 3 – 18 are allowed by dependence on claim 1.

With regard to claim 19, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “a calculation module for calculating fault signature values at the first busbar and second busbar when the first electrical quantity value is different from the second electrical quantity value; the comparison module further being operable to determine whether or not the calculated fault signature values match with pre-defined threshold fault signatures; wherein, when the calculated signature values collected by the first relay are more or less than the predefined threshold fault signature, the first relay transmits a trip request signal/message to the second relay; and upon receiving the trip request signal, the second relay confirms whether or not the calculated signature values at the second busbar are more or less than the predefined threshold signature value at the second busbar, and accordingly transmits a confirmation or deny signal to the first relay to either open the first circuit breaker or keep the first circuit breaker closed.”
Claim(s) 21 – 33 are allowed by dependence on claim 19.

With regard to claim 34, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “simultaneously collecting/determining, by the protection system, a first electrical quantity value at each of the at least two first and second busbars; comparing, by the protection system, the collected/determined first electrical quantity value to a second reference electrical quantity value, and wherein when the first electrical quantity value is more or less than the second reference electrical quantity value, the protection system causing at least one of the first and second circuit breakers to open so as to decouple the electrical connection between at least the first and second busbars.”

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571)272-5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836
							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836